Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of the rear vehicle body structure in claim 1 including especially the construction of the pair of front side reinforcements, each provided along a vehicle cabin inner side of a respective one of the rear wheel wells and extending in an up-down direction on the front side of the respective damper supporting part; and a pair of reinforcing members, each mounted on a respective one of the frame members and having a respective reinforcing member main body that reinforces the respective damper supporting part and a respective reinforcing member coupling part that couples together the cross member and a respective one of the front side reinforcements  is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of the rear vehicle body structure in claim 8 including especially the construction of the pair of front side reinforcements, each provided along a vehicle cabin inner side of a respective one of the rear wheel wells and extending in an up-down direction on the front side of the respective damper supporting part; and a pair of reinforcing members, each mounted on a respective one of the frame members and having a respective reinforcing member main body that reinforces the respective damper supporting part and a respective reinforcing member coupling part that couples together the cross member and a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612